Citation Nr: 0727991	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-20 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for post-operative lumbar intervertebral disc 
syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating is granted on appeal.  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

The veteran contends that his service-connected post-
operative lumbar intervertebral disc syndrome disability 
rating should be increased to better reflect his 
symptomatology.  In conjunction, he contends that he is 
unemployable due to his service-connected disability.  

Service-connected post-operative lumbar intervertebral disc 
syndrome is currently rated as 40 percent disabling under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The Board notes that since the veteran's claim for an 
increased rating was filed in June 2001, his claim for an 
increase in disability rating may be rated under rating 
criteria in effect prior to that date.  The schedular 
criteria for rating disorders of the spine changed during the 
period in question.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449.01 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2005)) ("current" regulations).  The Board must therefore 
consider the claim for an increased rating for the lumbar 
spine pursuant to the former criteria during the course of 
the entire appeal, and since the effective date of both 
revisions, i.e., September 23, 2002 and September 26, 2003, 
applying whichever version or versions is/are more favorable 
to the veteran.  

Therefore, the veteran's increased rating claim must be 
analyzed under both sets of criteria.  VAOPGCPREC 7-2003.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  

The veteran's claims file contains a Magnetic Resonance 
Imaging (MRI) report dated in May 2001 showing post-surgical 
changes at L4-5 and L5-S1 and acquired spinal canal stenosis 
at L3-4 and L2-3 with degenerative changes at both levels.  
There was bulging disc material causing mild inferior 
foraminal stenosis especially on the right.  In December 
2002, the veteran was afforded a VA orthopedic examination, 
where he complained of pain to his lower back radiating down 
to his lower extremities.  The VA examiner found degenerative 
disc disease of the lumbar spine with lumbar radiculopathy, 
status post lumbar spine fusion.  In February 2003, the 
veteran underwent his most recent neurological examination 
where the examiner, J. White, M.D., found moderately reduced 
range of motion for the low back area with palpable muscle 
spasm.  In addition, Dr. White opined that the veteran had 
radiculopathy affecting both lower extremities; however, only 
the right lower extremity underwent electrodiagnostic 
studies.  The result supported a diagnosis of mild to 
moderate right S1 radiculopathy.  In July 2006, the Board 
received a magnetic resonance imaging (MRI) report, along 
with the veteran's waiver of AOJ consideration, showing that 
he had undergone spine surgery in 2005.  

On remand, the veteran should be scheduled for a VA 
orthopedic/ neurological examination, by appropriate 
specialists, to ascertain the current nature and extent of 
his post-operative lumbar intervertebral disc syndrome, to 
include any nerve impairments such as radiculopathy.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  Clinical 
findings must be reported in detail, including neurological 
findings, measurement of range of motion, limitation of 
function, and pain.  Both the former and current criteria of 
rating disorders of the spine should be considered.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure for the issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006) is 
fully satisfied.  In particular, the AOJ 
must send the veteran a corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish an effective date, if increased 
ratings are granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should make arrangements for 
the veteran to be afforded orthopedic/ 
neurological examinations, by the 
appropriate VA specialists, to assess the 
nature and severity of the veteran's 
service-connected post-operative lumbar 
intervertebral disc syndrome in 
accordance with the latest AMIE work 
sheet for rating disorders of the spine 
and intervertebral disc syndrome.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including x-ray examination 
and complete range of motion studies 
(forward flexion, extension, left and 
right lateral flexion, and left and right 
lateral rotation) expressed in degrees, 
with and without pain.  The claims file, 
this remand, and treatment records must 
be made available to the examiners for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The examiners should be provided with 
copies of the old and new rating criteria 
for spinal disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected post-operative lumbar 
intervertebral disc syndrome.  The 
examiners should discuss the combined 
(total) duration of incapacitating 
episodes, measured in weeks of 
incapacitation (requiring bed rest 
prescribed by a physician and treatment 
by a physician) per year, as well as 
comment on any related chronic orthopedic 
or neurological manifestations.  

Then, the examiners should offer an 
opinion as to whether the veteran's post-
operative lumbar intervertebral disc 
syndrome is manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the disease 
disc.

The neurological examiner should report 
any neurological symptoms, such as, 
radiculopathy, paraplegia, paresis, found 
on examination.  If radiculopathy of the 
lower extremities is found, the examiner 
should categorize the veteran's nerve 
impairment as either: complete paralysis 
or incomplete paralysis.  If the veteran 
has an incomplete paralysis, the examiner 
should further describe whether the 
incomplete paralysis is mild, moderate, 
moderately severe, or severe.  

Finally, the examiners should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected post-
operative lumbar intervertebral disc 
syndrome and render an opinion as to the 
overall effect of such a disability, 
without consideration of any nonservice-
connected disabilities or his age, on the 
veteran's ability to obtain and retain 
employment.  

The examiners should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiners should state the 
reason why.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the AOJ 
should readjudicate the issues of 
entitlement to an increased rating for 
post-operative lumbar intervertebral disc 
syndrome and TDIU, to include the issue 
of whether a total rating is warranted on 
an extraschedular basis under the 
provisions of 38 C.F.R. § 4.16(b) (2006).  
All applicable laws and regulations 
should be considered, to include the 
former and current rating criteria 
regarding the spine.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case that summarizes the pertinent 
evidence and fully cites the applicable 
legal provisions.  They should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



